                Case 19-34028 Document 54 Filed in TXSB on 09/09/21 Page 1 of 15



                                          UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

In re:                                                                 §       Case No. 19-34028
                                                                       §
THE NEW LONESTAR                                                       §
CONSTRUCTION, LLC                                                      §
                                                                       §
                                                                       §
                            Debtor

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 07/23/2019. The
        undersigned trustee was appointed on 07/23/2019.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                            $91,716.29

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                   $0.00
                          Administrative expenses                                                                                  $19,119.06
                          Bank service fees                                                                                         $1,326.96
                          Other Payments to creditors                                                                                   $0.00
                          Non-estate funds paid to 3rd Parties                                                                          $0.00
                          Exemptions paid to the debtor                                                                                 $0.00
                          Other payments to the debtor                                                                                  $0.00

                          Leaving a balance on hand of 1                                                                           $71,270.27

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed pro
rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth under
11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
                Case 19-34028 Document 54 Filed in TXSB on 09/09/21 Page 2 of 15

     6. The deadline for filing non-governmental claims in this case was 03/16/2020 and the deadline
        for filing government claims was 01/19/2020. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $7,835.81. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $7,835.81,
for a total compensation of $7,835.81 2. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$94.45, for total expenses of $94.45.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 09/09/2021                                                         By:      /s/ Allison D. Byman
                                                                                  Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                             Case 19-34028 Document 54 Filed in TXSB on 09/09/21 Page 3 of 15 Page No:                                                             1
                                                      FORM 1
                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                          Exhibit A
                                                                ASSET CASES
Case No.:                     19-34028-H2-7                                                          Trustee Name:                               Allison D. Byman
Case Name:                    LONESTAR CONSTRUCTION, LLC, THE NEW                                    Date Filed (f) or Converted (c):            07/23/2019 (f)
For the Period Ending:        9/9/2021                                                               §341(a) Meeting Date:                       11/21/2019
                                                                                                     Claims Bar Date:                            03/16/2020

                         1                                 2                      3                            4                         5                          6

                 Asset Description                     Petition/         Estimated Net Value               Property                Sales/Funds                 Asset Fully
                  (Scheduled and                     Unscheduled        (Value Determined by               Abandoned              Received by the           Administered (FA) /
             Unscheduled (u) Property)                  Value                  Trustee,              OA =§ 554(a) abandon.            Estate                  Gross Value of
                                                                       Less Liens, Exemptions,                                                               Remaining Assets
                                                                          and Other Costs)

 Ref. #
1       Moody Bank Checking 2784                          $7,242.63                     $7,242.63                                         $53,458.20                          FA
2       Allegiance Bank Checking 1753                      $182.90                       $182.90                                             $258.09                          FA
3       General Liability & Builders                      Unknown                           $0.00                                              $0.00                          FA
        Risk Insurance Policy Potential
        Refund for Cancellation
4       Auto Policy on Truck.                             Unknown                           $0.00                                              $0.00                          FA
        Potential Refund for
        Cancellation
5       AR 90 days old or less                         $839,787.26                    $839,787.26                                              $0.00                          FA
Asset Notes:      See exhibit 1 dkt. 9; not recoverable based on liens placed on teh projects by subcontractors. Project owners to pay A/R owed to Debtor
                  directly to the subcontractors to avoid or release liens.
6       Office equipment: 5 laptops                         $1,200.00                     $1,200.00                                              $0.00                        FA
       and 6 monitors and phone
       system
Asset Notes:    De minimis value; trustee to abandon at case closure
7       Lease payment deposit on                          $5,000.00                     $5,000.00                                              $0.00                          FA
        current sublease space to
        Braans Limited (month to
        month) Books and records
        reflect this deposit in the
        amount of $5,000
8       Month-to-month lease of                           Unknown                           $0.00                                              $0.00                          FA
        approx. 4,000 sq.ft. at 8120
        McHard Road, Houston, TX
        77053
9       Website Domains:                                  Unknown                           $0.00                                              $0.00                          FA
        www.lonestarconstructiontx.co
        m
        www.constructiontx.com
10      Customer lists, vendor lists,                     Unknown                           $0.00                                              $0.00                          FA
        pricing/bidding information, etc.
11      Website Domains:                                  Unknown                           $0.00                                              $0.00                          FA
        www.lonestarconstructiontx.co
        m
        www.constructiontx.com
        LinkedIn Account
        Facebook Account
        Tweeter Account
        YouTube Account
12      QuickBooks - software package                     Unknown                           $0.00                                              $0.00                          FA
13      Customer lists and vendor lists                   Unknown                           $0.00                                              $0.00                          FA
14      General liability & builders risk                 Unknown                           $0.00                                              $0.00                          FA
        policy
15      auto insurance policy                             Unknown                           $0.00                                              $0.00                          FA
                             Case 19-34028 Document 54 Filed in TXSB on 09/09/21 Page 4 of 15 Page No:                                                              2
                                                      FORM 1
                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                            Exhibit A
                                                                ASSET CASES
Case No.:                     19-34028-H2-7                                                           Trustee Name:                                Allison D. Byman
Case Name:                    LONESTAR CONSTRUCTION, LLC, THE NEW                                     Date Filed (f) or Converted (c):             07/23/2019 (f)
For the Period Ending:        9/9/2021                                                                §341(a) Meeting Date:                        11/21/2019
                                                                                                      Claims Bar Date:                             03/16/2020

                         1                                 2                      3                            4                          5                         6

                 Asset Description                     Petition/         Estimated Net Value               Property                 Sales/Funds                Asset Fully
                  (Scheduled and                     Unscheduled        (Value Determined by               Abandoned               Received by the          Administered (FA) /
             Unscheduled (u) Property)                  Value                  Trustee,              OA =§ 554(a) abandon.             Estate                 Gross Value of
                                                                       Less Liens, Exemptions,                                                               Remaining Assets
                                                                          and Other Costs)

16      Preference demand to JP                                $0.00                   $90,000.00                                         $17,000.00                          FA
        Morgan Chase; settled without
        the need for a lawsuit.
17      9019 Settlement with ECS. See          (u)      $20,000.00                     $20,000.00                                         $20,000.00                          FA
        dkts 36 and 37
18      Franchise tax refund                   (u)             $0.00                        $0.00                                             $1,000.00                       FA


TOTALS (Excluding unknown value)                                                                                                             Gross Value of Remaining Assets
                                                      $873,412.79                     $963,412.79                                         $91,716.29                  $0.00




     Major Activities affecting case closing:
      02/09/2021     Attorney has reviewed and pursued all causes of action; potential claims against judgment proof insiders will not be pursued; claims
                     analysis ongoing as researching whether project owners funded some portions of amounts sought by subcontractors. Case no yet
                     closeable.
      09/28/2020     Order authorizing compromise with JPMorgan Chase Bank authorized. See dkt. 42. Estate to receive $17,000.00.
      05/21/2020     Settlement with ECS approved. Estate to receive $20,000. ECS will release all claims against the Trustee and the Debtor's estate.
                     Trustee will furnish ECS with a final release of mechanic's lien concerning the Project and Property. See dkts. 36 and 37.
      02/02/2020     Order authorizing employment of counsel for the Trustee entered. Counsel will pursue lawsuits regarding debtor's unpaid contracts.


Initial Projected Date Of Final Report (TFR):            12/30/2021                                                     /s/ ALLISON D. BYMAN
Current Projected Date Of Final Report (TFR):                                                                            ALLISON D. BYMAN
                                                       Case 19-34028 Document 54 Filed
                                                                                 FORM  in 2TXSB on 09/09/21 Page 5 of 15                                               Page No: 1                   Exhibit B
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          19-34028-H2-7                                                                                      Trustee Name:                           Allison D. Byman
 Case Name:                        LONESTAR CONSTRUCTION, LLC, THE NEW                                                                Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:             **-***6605                                                                                         Checking Acct #:                        ******2801
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:              7/23/2019                                                                                          Blanket bond (per case limit):          $89,692,000.00
For Period Ending:                 9/9/2021                                                                                           Separate bond (if applicable):

       1                2                                     3                                         4                                                   5                       6                      7

   Transaction       Check /                            Paid to/              Description of Transaction                               Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                         Received From                                                                    Tran Code            $                     $


11/22/2019            (1)      Moody Bank                             Balance of Moody Bank Account                                    1129-000          $53,458.20                                        $53,458.20
11/22/2019            (2)      Allegiance Bank                        Proceeds from Allegiance Bank Account                            1129-000            $258.09                                         $53,716.29
10/05/2020           3001      International Sureties, Ltd.           Bond # 016071777                                                 2300-000                                           $19.28           $53,697.01
10/26/2020            (16)     JP Morgan Chase & Co.                  9019 at docket 42                                                1141-000          $17,000.00                                        $70,697.01
10/30/2020                     Veritex Community Bank                 Bank Service Fee                                                 2600-000                                           $94.76           $70,602.25
11/03/2020            (18)     Texas Comptroller of Public Accounts   Franchise Tax Refund                                             1229-000           $1,000.00                                        $71,602.25
11/10/2020            (17)     EPR Properties                         9019 Settlementwith Education Capital Solutions                  1241-000          $20,000.00                                        $91,602.25
11/30/2020                     Veritex Community Bank                 Bank Service Fee                                                 2600-000                                          $108.03           $91,494.22
12/31/2020                     Veritex Community Bank                 Bank Service Fee                                                 2600-000                                          $134.10           $91,360.12
01/29/2021                     Veritex Community Bank                 Bank Service Fee                                                 2600-000                                          $147.42           $91,212.70
02/26/2021                     Veritex Community Bank                 Bank Service Fee                                                 2600-000                                          $132.94           $91,079.76
03/31/2021                     Veritex Community Bank                 Bank Service Fee                                                 2600-000                                          $146.97           $90,932.79
04/30/2021                     Veritex Community Bank                 Bank Service Fee                                                 2600-000                                          $151.47           $90,781.32
05/28/2021                     Veritex Community Bank                 Bank Service Fee                                                 2600-000                                          $137.04           $90,644.28
06/30/2021                     Veritex Community Bank                 Bank Service Fee                                                 2600-000                                          $141.55           $90,502.73
07/01/2021           3002      Cage Hill & Niehaus LLP                Docket 50; 7/1/21 Final Fee app                                     *                                             $9,782.55          $80,720.18
                                                                                                                        $(9,560.00)    3210-000                                                            $80,720.18
                                                                                                                         $(222.55)     3220-000                                                            $80,720.18
07/01/2021           3003      Okin Adams LLP                         Dkt 50; Final Fee App                                               *                                             $5,032.50          $75,687.68
                                                                                                                        $(4,875.00)    3210-000                                                            $75,687.68
                                                                                                                         $(157.50)     3220-000                                                            $75,687.68
07/21/2021           3004      KenWood & Associates, P.C.             Docket 52; 7/20/21; First and final fee app                         *                                             $4,284.73          $71,402.95
                                                                                                                        $(4,175.50)    3410-000                                                            $71,402.95
                                                                                                                         $(109.23)     3420-000                                                            $71,402.95
07/30/2021                     Veritex Community Bank                 Bank Service Fee                                                 2600-000                                          $132.68           $71,270.27




                                                                                                                                      SUBTOTALS          $91,716.29                 $20,446.02
                                                    Case 19-34028 Document 54 Filed
                                                                              FORM  in 2TXSB on 09/09/21 Page 6 of 15                                              Page No: 2                Exhibit B
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          19-34028-H2-7                                                                                 Trustee Name:                             Allison D. Byman
Case Name:                        LONESTAR CONSTRUCTION, LLC, THE NEW                                                           Bank Name:                                Veritex Community Bank
Primary Taxpayer ID #:            **-***6605                                                                                    Checking Acct #:                          ******2801
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:
For Period Beginning:             7/23/2019                                                                                     Blanket bond (per case limit):            $89,692,000.00
For Period Ending:                9/9/2021                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                      5                       6                   7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit              Disbursement              Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                       $


                                                                                   TOTALS:                                                            $91,716.29                $20,446.02          $71,270.27
                                                                                       Less: Bank transfers/CDs                                            $0.00                     $0.00
                                                                                   Subtotal                                                           $91,716.29                $20,446.02
                                                                                       Less: Payments to debtors                                           $0.00                     $0.00
                                                                                   Net                                                                $91,716.29                $20,446.02



                     For the period of 7/23/2019 to 9/9/2021                                                 For the entire history of the account between 11/22/2019 to 9/9/2021

                     Total Compensable Receipts:                   $91,716.29                                Total Compensable Receipts:                                    $91,716.29
                     Total Non-Compensable Receipts:                    $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                 $91,716.29                                Total Comp/Non Comp Receipts:                                  $91,716.29
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:              $20,446.02                                Total Compensable Disbursements:                               $20,446.02
                     Total Non-Compensable Disbursements:               $0.00                                Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:            $20,446.02                                Total Comp/Non Comp Disbursements:                             $20,446.02
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                              $0.00
                                                    Case 19-34028 Document 54 Filed
                                                                              FORM  in 2TXSB on 09/09/21 Page 7 of 15                                        Page No: 3              Exhibit B
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         19-34028-H2-7                                                                              Trustee Name:                           Allison D. Byman
Case Name:                       LONESTAR CONSTRUCTION, LLC, THE NEW                                                        Bank Name:                              Veritex Community Bank
Primary Taxpayer ID #:           **-***6605                                                                                 Checking Acct #:                        ******2801
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:
For Period Beginning:            7/23/2019                                                                                  Blanket bond (per case limit):          $89,692,000.00
For Period Ending:               9/9/2021                                                                                   Separate bond (if applicable):

      1                 2                                3                                      4                                                 5                       6                  7

  Transaction        Check /                         Paid to/           Description of Transaction                           Uniform           Deposit            Disbursement            Balance
     Date             Ref. #                      Received From                                                             Tran Code            $                     $




                                                                                                                                                                               NET            ACCOUNT
                                                                                  TOTAL - ALL ACCOUNTS                               NET DEPOSITS                         DISBURSE           BALANCES

                                                                                                                                               $91,716.29             $20,446.02             $71,270.27




                     For the period of 7/23/2019 to 9/9/2021                                             For the entire history of the case between 07/23/2019 to 9/9/2021

                     Total Compensable Receipts:                   $91,716.29                            Total Compensable Receipts:                                  $91,716.29
                     Total Non-Compensable Receipts:                    $0.00                            Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                 $91,716.29                            Total Comp/Non Comp Receipts:                                $91,716.29
                     Total Internal/Transfer Receipts:                  $0.00                            Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:              $20,446.02                            Total Compensable Disbursements:                             $20,446.02
                     Total Non-Compensable Disbursements:               $0.00                            Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:            $20,446.02                            Total Comp/Non Comp Disbursements:                           $20,446.02
                     Total Internal/Transfer Disbursements:             $0.00                            Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                         /s/ ALLISON D. BYMAN
                                                                                                                         ALLISON D. BYMAN
                                                 Case 19-34028 Document 54 Filed in TXSB on 09/09/21 Page 8 of 15
                                                                                   CLAIM ANALYSIS REPORT                                     Page No: 1                 Exhibit C


  Case No.                      19-34028-H2-7                                                                                Trustee Name:           Allison D. Byman
  Case Name:                    LONESTAR CONSTRUCTION, LLC, THE NEW                                                          Date:                   9/9/2021
  Claims Bar Date:              03/16/2020

 Claim               Creditor Name       Claim           Claim Class     Claim       Uniform    Scheduled     Claim       Amount        Amount        Interest          Tax            Net
  No.:                                   Date                            Status     Tran Code    Amount      Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                     Balance

          ALLISON D. BYMAN             11/27/2019   507(a) 1 -- 503(b)   Allowed     2200-000        $0.00      $94.45       $94.45          $0.00         $0.00           $0.00        $94.45
                                                    ADMINISTRATIVE
                                                    -- TRUSTEE
                                                    EXPENSES
          7924 Broadway, Suite 104
          Pearland TX 77581
          ALLISON D. BYMAN             08/02/2021   507(a) 1 -- 503(b)   Allowed     2100-000        $0.00    $7,835.81    $7,835.81         $0.00         $0.00           $0.00     $7,835.81
                                                    ADMINISTRATIVE
                                                    -- TRUSTEE
                                                    COMPENSATION
           7924 Broadway, Suite 104
           Pearland TX 77581
      1   FORT BEND COUNTY             07/25/2019   Priority Tax         Allowed     5800-000        $0.00    $1,478.32    $1,478.32         $0.00         $0.00           $0.00     $1,478.32
         C/O John P. Dillman
         Linebarger Goggan Blair &
         Sampson LLP
         P.O. Box 3064
         Houston 77253-3064
Claim Notes: (1-1) Ad Valorem Taxes
      2 STAPLES/ TOM                  07/30/2019    UNSECURED            Allowed     7100-000        $0.00     $507.76      $507.76          $0.00         $0.00           $0.00       $507.76
        RIGGLEMAN
         7 Technology Circle
         Columbia SC 29203
Claim Notes: (2-1) Goods Sold-Office Products
      3   FOSTER FENCE                 08/29/2019   UNSECURED            Allowed     7100-000        $0.00     $940.00      $940.00          $0.00         $0.00           $0.00       $940.00
         P.O. Box 96116
         Houston TX 77213
     4 INSULATION                      09/17/2019   UNSECURED            Allowed     7100-000        $0.00   $15,563.60   $15,563.60         $0.00         $0.00           $0.00    $15,563.60
        DISTRIBUTORS, INC.
         8303 Audubon Road
         Chanhassen MN 55317
Claim Notes: (4-1) Goods sold
                                                     Case 19-34028 Document 54 Filed in TXSB on 09/09/21 Page 9 of 15
                                                                                            CLAIM ANALYSIS REPORT                                                  Page No: 2                 Exhibit C


   Case No.                      19-34028-H2-7                                                                                                     Trustee Name:           Allison D. Byman
   Case Name:                    LONESTAR CONSTRUCTION, LLC, THE NEW                                                                               Date:                   9/9/2021
   Claims Bar Date:              03/16/2020

 Claim                Creditor Name          Claim           Claim Class           Claim        Uniform        Scheduled        Claim          Amount         Amount        Interest          Tax            Net
  No.:                                       Date                                  Status      Tran Code        Amount         Amount          Allowed         Paid                                       Remaining
                                                                                                                                                                                                           Balance

      5 COMPTROLLER OF                    10/11/2019 Priority Tax               Withdrawn       5800-000             $0.00      $10,679.19           $0.00         $0.00         $0.00           $0.00          $0.00
        PUBLIC ACCOUNTS
         C/O Office of the Attorney
         General
         Bankruptcy - Collections Division
         MC-008
         PO Box 12548
         Austin TX 78711-2548
Claim Notes: (5-1) Franchise Tax Ch. 171. Claim withdrawn. See dkt. 39
      6 THE ANCHOR GROUP,               10/24/2019 UNSECURED                      Allowed       7100-000             $0.00     $135,248.13    $135,248.13          $0.00         $0.00           $0.00    $135,248.13
        INC.
         803 E. Whitney
         Houston TX 77022
Claim Notes: (6-1) speciqalty goods sold and services performed for fencing installation
      7   AAA AWNING CO., INC.            11/26/2019   UNSECURED                  Allowed       7100-000             $0.00       $9,300.00       $9,300.00         $0.00         $0.00           $0.00      $9,300.00
          8810 Madie Drive
          Houston TX 77022
      8   AHERN RENTALS, INC.             12/10/2019   UNSECURED                  Allowed       7100-000             $0.00      $37,493.14      $37,493.14         $0.00         $0.00           $0.00     $37,493.14
         1401 Mineral Avenue
         Las Vegas NV 89106
Claim Notes: (8-1) Equipment rental and sales
      9   A.S. BUILDERS LLC               12/23/2019   UNSECURED                 Amended        7100-000             $0.00      $49,191.90           $0.00         $0.00         $0.00           $0.00          $0.00
         7346 Dunkirk
         Houston TX 77033
Claim Notes: (9-1) Mechanics and materialmans lien. Claim amended to unsecured. See claim listed on the register as claim 23
     10 K4 ENVIRONMENTAL               01/15/2020      UNSECURED                  Allowed       7100-000             $0.00       $3,247.50       $3,247.50         $0.00         $0.00           $0.00      $3,247.50
        LLC
         P.O. Box 484
         Montgomery TX 77356
Claim Notes: (10-1) Services Performed
     11   A.S. BUILDERS LLC               01/22/2020   Secured                  Withdrawn       4110-000             $0.00      $49,191.90           $0.00         $0.00         $0.00           $0.00          $0.00
         7346 Dunkirk
         Houston TX 77033
Claim Notes: (11-1) Mechanics & Materialman&#039;s lien for labor and materials furnished. Duplicate claim withdrawn in amended claim filed as claim 23
     12   SWGH LLC                        01/21/2020   UNSECURED                  Allowed       7100-000             $0.00      $10,540.00      $10,540.00         $0.00         $0.00           $0.00     $10,540.00
         3020 Greens Road
         Houston Tx 77032
Claim Notes: (12-1) Services and Materials Provided
                                                   Case 19-34028 Document 54 Filed in TXSB on 09/09/21 Page 10 of 15
                                                                                   CLAIM ANALYSIS REPORT                                       Page No: 3                 Exhibit C


  Case No.                      19-34028-H2-7                                                                                  Trustee Name:           Allison D. Byman
  Case Name:                    LONESTAR CONSTRUCTION, LLC, THE NEW                                                            Date:                   9/9/2021
  Claims Bar Date:              03/16/2020

 Claim               Creditor Name         Claim           Claim Class   Claim       Uniform    Scheduled     Claim        Amount         Amount        Interest          Tax            Net
  No.:                                     Date                          Status     Tran Code    Amount      Amount        Allowed         Paid                                       Remaining
                                                                                                                                                                                       Balance

     13 STONHARD, A DIVISION             01/28/2020   UNSECURED          Allowed     7100-000        $0.00    $26,979.00    $26,979.00         $0.00         $0.00           $0.00     $26,979.00
        OF STONCOR GROUP,
        INC.
         c/o William G. Wright, Capehart
         8000 Midlantic Dr Ste. 300S
         Laurel NJ 08054
    14 JPMORGAN CHASE                    01/31/2020   UNSECURED          Allowed     7100-000        $0.00    $39,323.84    $39,323.84         $0.00         $0.00           $0.00     $39,323.84
        BANK, N.A.
         s/b/m/t Chase Bank USA, N.A.
         c/o Robertson, Anschutz &
         Schneid, P.L.
         6409 Congress Avenue, Suite 100
         Boca Raton FL 33487
Claim Notes: Claim amended 9-8-20
     15 NETWORK CABLING               03/03/2020 UNSECURED               Allowed     7100-000        $0.00    $88,662.36    $88,662.36         $0.00         $0.00           $0.00     $88,662.36
        SERVICES, INC.
         12626 Fuqua Street
         Houston TX 77034
Claim Notes: (15-1) Goods Sold and Services Provided
     16 FORT BEND                     03/04/2020      Priority Tax       Allowed     5800-000        $0.00     $3,678.43     $3,678.43         $0.00         $0.00           $0.00      $3,678.43
        INDEPENDENT SCHOOL
        DISTRICT
         1317 Eugene Heimann Circle
         Richmond TX 77469
Claim Notes: (16-1) Ad Valorem Property Taxes
     17 RUBBER FLOORING                03/10/2020 UNSECURED              Allowed     7100-000        $0.00    $50,437.39    $50,437.39         $0.00         $0.00           $0.00     $50,437.39
        SYSTEMS, INC.
         375 Columbia Memorial Pkwy.
         Kemah TX 77565
Claim Notes: (17-1) Construction Services. claim amended 12-31-20
     18 HOUSTON COUGAR                  03/11/2020 UNSECURED             Allowed     7100-000        $0.00   $678,719.37   $678,719.37         $0.00         $0.00           $0.00    $678,719.37
        FOUNDATION
         c/o Winstead PC
         Attn: Sean B. Davis
         600 Travis Street, Suite 5200
         Houston TX 77002
Claim Notes: (18-1) Breach of construction agreement
                                                    Case 19-34028 Document 54 Filed in TXSB on 09/09/21 Page 11 of 15
                                                                                            CLAIM ANALYSIS REPORT                                                   Page No: 4                 Exhibit C


   Case No.                      19-34028-H2-7                                                                                                      Trustee Name:           Allison D. Byman
   Case Name:                    LONESTAR CONSTRUCTION, LLC, THE NEW                                                                                Date:                   9/9/2021
   Claims Bar Date:              03/16/2020

 Claim                Creditor Name         Claim           Claim Class            Claim        Uniform          Scheduled       Claim          Amount         Amount        Interest          Tax            Net
  No.:                                      Date                                   Status      Tran Code          Amount        Amount          Allowed         Paid                                       Remaining
                                                                                                                                                                                                            Balance

     19 BAC TRAC PLUMBING,             03/13/2020 UNSECURED                      Allowed        7100-000              $0.00     $41,805.52      $41,805.52          $0.00         $0.00           $0.00     $41,805.52
        LP
         c/o John Torigian
         Krell & Torigian
         1600 Smith St., Suite 3885
         Houston TX 77002
Claim Notes: (19-1) Plumbing materials and labor owed
     20 EXPANSION CAPITAL                 03/13/2020   UNSECURED                 Allowed        7100-000              $0.00    $231,220.00     $231,220.00          $0.00         $0.00           $0.00    $231,220.00
        GROUP
         5020 S. Broadband Lane, Suite
         100
         Sioux Falls SD 57108
Claim Notes: (20-1) Loan 8598
     21 THE RAMEY LEGAL                03/16/2020      UNSECURED                 Allowed        7100-000              $0.00     $13,511.66      $13,511.66          $0.00         $0.00           $0.00     $13,511.66
        GROUP, PLLC
         1700 Post Oak Blvd.
         2 Blvd Place Suite 600
         Houston TX 77056
Claim Notes: (21-1) attorney&#039;s fees
     22 O S INTERIOR SYSTEM           03/16/2020 UNSECURED                     Allowed        7100-000                $0.00    $449,384.37           $0.00          $0.00         $0.00           $0.00          $0.00
        INC
         Rhonda Allen
         2323 South Voss Ste. 230
         Houston TX 77065
Claim Notes: (22-2) First Amended Proof of Claim. Property securing claim was not administered by the trustee.
     23   A.S. BUILDERS LLC               01/20/2021   UNSECURED                 Allowed        7100-000              $0.00     $41,191.90      $41,191.90          $0.00         $0.00           $0.00     $41,191.90
         7346 Dunkirk
         Houston TX 77033
Claim Notes: (23-1) Amended Claim. This amends claims 9 and 11
                                                                                                                              $1,996,225.54   $1,437,778.18         $0.00         $0.00          $0.00 $1,437,778.18
                                           Case 19-34028 Document 54 Filed in TXSB on 09/09/21 Page 12 of 15
                                                                   CLAIM ANALYSIS REPORT                                             Page No: 5                 Exhibit C


Case No.                  19-34028-H2-7                                                                          Trustee Name:               Allison D. Byman
Case Name:                LONESTAR CONSTRUCTION, LLC, THE NEW                                                    Date:                       9/9/2021
Claims Bar Date:          03/16/2020


      CLAIM CLASS SUMMARY TOTALS

                                      Claim Class                     Claim          Amount         Amount                Interest                Tax                  Net
                                                                     Amount          Allowed         Paid                                                           Remaining
                                                                                                                                                                     Balance


           507(a) 1 -- 503(b) ADMINISTRATIVE -- TRUSTEE                $7,835.81       $7,835.81         $0.00                   $0.00                  $0.00           $7,835.81
           COMPENSATION

           507(a) 1 -- 503(b) ADMINISTRATIVE -- TRUSTEE EXPENSES          $94.45          $94.45         $0.00                   $0.00                  $0.00               $94.45

           Priority Tax                                               $15,835.94       $5,156.75         $0.00                   $0.00                  $0.00           $5,156.75

           Secured                                                    $49,191.90           $0.00         $0.00                   $0.00                  $0.00                $0.00

           UNSECURED                                                $1,923,267.44   $1,424,691.17        $0.00                   $0.00                  $0.00       $1,424,691.17
         Case 19-34028 Document 54 Filed in TXSB on 09/09/21 Page 13 of 15



                                                                                                Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           19-34028
Case Name:          THE NEW LONESTAR CONSTRUCTION, LLC
Trustee Name:       Allison D. Byman

                                                               Balance on hand:                     $71,270.27


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                        $0.00
                                                            Remaining balance:                      $71,270.27

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim              Proposed
                                                               Requested       Payments to             Payment
                                                                                     Date
Allison D. Byman, Trustee Fees                                  $7,835.81              $0.00          $7,835.81
Allison D. Byman, Trustee Expenses                                  $94.45             $0.00                $94.45
Cage Hill & Niehaus LLP, Attorney for Trustee Fees              $9,560.00           $9,560.00                $0.00
Cage Hill & Niehaus LLP, Attorney for Trustee                     $222.55            $222.55                 $0.00
Expenses
KenWood & Associates, P.C. , Accountant for                     $4,175.50           $4,175.50                $0.00
Trustee Fees
KenWood & Associates, P.C. , Accountant for                       $109.23            $109.23                 $0.00
Trustee Expenses
Other: Okin Adams LLP, Attorney for Trustee Fees                $4,875.00           $4,875.00                $0.00
Other: Okin Adams LLP, Attorney for Trustee                       $157.50            $157.50                 $0.00
Expenses


                          Total to be paid for chapter 7 administrative expenses:                    $7,930.26
                                                             Remaining balance:                     $63,340.01

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                        $0.00
                                                             Remaining balance:                     $63,340.01




UST Form 101-7-TFR (5/1/2011)
         Case 19-34028 Document 54 Filed in TXSB on 09/09/21 Page 14 of 15



         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $5,156.75 must be paid in advance of any dividend to general (unsecured)
creditors.

         Allowed priority claims are:

Claim No. Claimant                                         Allowed Amt.           Interim          Proposed
                                                                of Claim       Payments to         Payment
                                                                                     Date
           1 Fort Bend County                                   $1,478.32            $0.00         $1,478.32
          16 Fort Bend Independent School District              $3,678.43            $0.00         $3,678.43


                                             Total to be paid to priority claims:                $5,156.75
                                                            Remaining balance:                  $58,183.26

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $1,424,691.17 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 4.1 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                         Allowed Amt.           Interim          Proposed
                                                                of Claim       Payments to          Amount
                                                                                     Date
           2 Staples/ Tom Riggleman                               $507.76            $0.00             $20.74
           3 Foster Fence                                         $940.00            $0.00             $38.39
           4 Insulation Distributors, Inc.                    $15,563.60             $0.00            $635.61
           6 The Anchor Group, INC.                          $135,248.13             $0.00         $5,523.43
           7 AAA Awning Co., Inc.                               $9,300.00            $0.00            $379.80
           8 Ahern Rentals, Inc.                              $37,493.14             $0.00         $1,531.19
           9 A.S. Builders LLC                                      $0.00            $0.00              $0.00
          10 K4 Environmental LLC                               $3,247.50            $0.00            $132.63
          12 SWGH LLC                                         $10,540.00             $0.00            $430.45
          13 Stonhard, a division of StonCor Group,           $26,979.00             $0.00         $1,101.80
             Inc.
          14 JPMorgan Chase Bank, N.A.                        $39,323.84             $0.00         $1,605.95
          15 Network Cabling Services, Inc.                   $88,662.36             $0.00         $3,620.90
          17 Rubber Flooring Systems, Inc.                    $50,437.39             $0.00         $2,059.82
          18 Houston Cougar Foundation                       $678,719.37             $0.00       $27,718.36



UST Form 101-7-TFR (5/1/2011)
         Case 19-34028 Document 54 Filed in TXSB on 09/09/21 Page 15 of 15




          19 Bac Trac Plumbing, LP                                $41,805.52           $0.00       $1,707.30
          20 Expansion Capital Group                             $231,220.00           $0.00       $9,442.84
          21 The Ramey Legal Group, PLLC                          $13,511.66           $0.00         $551.81
          22 O S Interior System Inc                                    $0.00          $0.00            $0.00
          23 A.S. Builders LLC                                    $41,191.90           $0.00       $1,682.24


                                Total to be paid to timely general unsecured claims:             $58,183.26
                                                                Remaining balance:                    $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                    $0.00
                                                              Remaining balance:                      $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                           Total to be paid for subordinated claims:                  $0.00
                                                                 Remaining balance:                   $0.00




UST Form 101-7-TFR (5/1/2011)
